DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett, Jr. et al. (6,491,477).
	With regard to claim 1, Bennett a system for performing a subterranean operation (abstract), the system comprising: a substructure (10) of a rig configured to move from a first position to a second position (figs. 4-6); a first platform (30) overlying and coupled to the substructure (figs. 4-6); and a second platform (32) overlying and coupled to the substructure (figs. 4-6), the second platform being different than the first platform (figs. 4-6), wherein the first platform is configured to move independently from and relative to the substructure (figs. 4-6).

	With regard to claim 3, Bennett further discloses wherein movement of the substructure from the first position to the second position includes movement of the first platform and the second platform together (figs. 4-6).
	With regard to claim 4, Bennett further discloses wherein the first platform and the second platform are configured to move in an X direction or a Y direction or combinations thereof (figs. 4-6), wherein the X direction is defined by a width of the first platform and the Y direction is defined by a length of the first platform, wherein the length of the first platform and the width of the first platform define a first rig floor plane, and wherein a length of the second platform and a width of the second platform define a second rig floor plane (figs. 4-6; col. 5, lines 11-40).
	With regard to claim 7, Bennet further discloses the first platform and the second platform are configured to move relative to the substructure in the Y direction for a distance of at least 0.01m (figs. 4-6; col. 7, lines 49-51).
	With regard to claim 8, Bennett further discloses a first drive system coupled between the substructure and the first platform, wherein the first drive system is configured to move the first platform from a first position to a second position; and a second drive system coupled between the substructure and the second platform with the second drive system being different than the first drive system, wherein the second drive system is configured to move the second platform from a third position to a fourth position, and wherein the first drive system and the second drive system are configured to actuate separately from each other (figs. 4-6, 12; col. 5, lines 41-65; col. 7, lines 21-49).
	

	With regard to claim 12, Bennett further discloses the first platform and the second platform are configured to move in an X direction or a Y direction (figs. 4-6), wherein the X direction is defined by a width of the first platform and the Y direction is defined by a length of the first platform, wherein the length of the first platform and the width of the first platform define a first rig floor plane with a Z axis being perpendicular to the first rig floor plane (figs. 4-6), wherein the first platform 27Attorney Docket No.: 1187-NC-0242-US comprises a first derrick extending from a first drill floor, and wherein the second platform comprises a second derrick extending from a second drill floor (col. 4, lines 24-26).
	With regard to claim 13, Bennett further discloses he first derrick is configured to be adjusted relative to the first platform to correct an orientation of the first derrick having a center line that is offset from the Z axis, and wherein the first derrick is configured to be adjusted by at least 0.01 degrees, and wherein the second derrick is configured to be adjusted relative to the second platform to correct an orientation of the second derrick having a center line that is offset from the Z axis, and wherein the second derrick is configured to be adjusted by at least 0.01 degrees (col. 6, lines 58-65; “tip up”).
	With regard to method claims 14-20, the claimed method for performing a subterranean operation would inherently be performed by the device to Bennett as discussed above.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Jr. et al. (6,491,477).
	With regard to claim 5, Bennett discloses the invention substantially as claimed as well as herein the first platform and the second platform are configured to move relative to the substructure in the X direction for a distance of at least 0.01 (figs. 4-6) however fails to explicitly state the first platform is configured to move relative to the substructure in the X direction for a distance of at least 0.5% of the width of the first platform and less than 200% of the width of the first platform, wherein the second platform is configured to move relative to the substructure in the X direction for a distance of at least 0.5% of the width of the second platform and less than 200% of the width of the second platform.
	However, Bennett discloses the first and second platform move in the x direction (figs. 4-6) and the platforms cover an area of 75 feet by 40 feet (col. 7, lines 49-51).  The range of 0.5% to 200% is broad and extremely large.  If a platform moves 10 feet in the x direction, a platform width of 5-2000 feet will meet this limitation.  It would be obvious to one of ordinary skill in the art that based on the disclosure of Bennett, the platforms are configured to move 0.5%-200% of the width in the x direction.
	With regard to claim 6, Bennett discloses the invention substantially as claimed however fails to explicitly state the first platform is configured to move relative to the substructure in the Y direction for a distance of at least 0.1% of the length of the first platform and less than 40% of the length of the first platform, and wherein the second platform is 26Attorney Docket No.: 1187-NC-0242-US configured to move relative to the substructure in the Y 
	However, Bennett discloses the first and second platform move in the y direction (figs. 4-6) and the platforms cover an area of 75 feet by 40 feet (col. 7, lines 49-51).  The range of 0.1% to 40% is broad and extremely large.  If a platform moves 10 feet in the y direction, a platform length of 25-10000 feet will meet this limitation.  It would be obvious to one of ordinary skill in the art that based on the disclosure of Bennett, the platforms are configured to move 0.1%-40% of the length in the y direction.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Jr. et al. (6,491,477) in view of Roodenburg et al. (2015/0034383).
	With regard to claims 9-10, Bennett discloses the invention substantially as claimed however fails to explicitly state the first drive system and the second drive system comprise actuators that are electrical, electro-mechanical, magnetic, electromagnetic, hydraulic, pneumatic, or combinations thereof wherein each of the first drive system and the second drive system comprises 1) one or more hydraulic actuators coupled between the first platform and the substructure, or 2) a cable and pulley system with motors driving the cables through a pulley system, or 3) a screw-type drive system coupled between the first platform and the substructure, or 4) a rack and pinion moving system, or 5) combinations thereof, to move the first platform and the second platform, respectively, relative to the substructure.
	Roodenburg discloses actuating the drive system of cantilevers with hydraulics or rack and pinion systems (para 0089-0090).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bennett and utilize hydraulics to actuate the platforms as taught by Roodenburg in order to provide an efficient means to move the platforms as is well known within the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        


BF
8/26/2021